Citation Nr: 0939304	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for instability of the right knee.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
grade I spondylolisthesis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from May 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2009, prior to adjudication, the Board received a 
request from the Veteran for a hearing in this matter before 
the Board at the RO.  No previous request for a hearing 
before the Board had been made.  In view of the pending 
hearing request in this matter, the Board remands the case to 
ensure that the Veteran is afforded all due process of law.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a Travel Board 
Hearing held at the RO in accordance with 
applicable procedures.  The Veteran and his 
representative should be provided with notice 
as to the time and place to report for said 
hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate 
consideration.  The purpose of this remand is 
to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal 
or factual, as to the ultimate disposition of 
this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



